Citation Nr: 0738354	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  99-06 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Assignment of initial disability rating for service-
connected major depression.

2.  Assignment of effective date for the grant of service 
connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to July 
1992, including service in the Southwest Asia theatre of 
operations from October 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In June 2007, the United States Court of Appeals for Veterans 
Claims (Court) reversed a November 2004 Board decision denial 
of service connection for a psychiatric disability that had 
also been claimed as due to an undiagnosed illness.  The 
effect of the Court's decision is a grant of service 
connection for major depression.  The Court further remanded 
the case to the Board for the assignment of an effective date 
(for service connection) and an initial disability rating 
(staged as appropriate).   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The net effect of the June 2007 Court decision to reverse the 
November 2004 Board decision is that the Court ordered VA to 
grant service connection for major depression.  VA needs to 
implement the grant of service connection for major 
depression, including the downstream elements of assignment 
of effective date for the grant of service connection and 
assignment of initial disability rating.  Because the AOJ has 
not yet had the opportunity to implement the grant of service 
connection by promulgation of a rating decision, including 
the assignment of an effective date for the grant of service 
connection and the assignment of initial disability rating, 
the Board must remand this case for the AOJ to take such 
adjudicative action.  

Because of the evidence showing the presence or absence of 
psychiatric symptomatology associated with service-connected 
major depression during different periods of the initial 
disability rating period, depending on the evidence, the 
assignment of initial disability rating may warrant the 
assignment of different ratings for different periods of time 
during the claim period, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should promulgate a rating 
decision implementing the grant of service 
connection for major depression, including 
the assignment of effective date for the 
grant of service connection and assignment 
of initial disability rating, including 
consideration of whether "staged" 
ratings are warranted for any period.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


